Defendant has appealed from an order denying her motion to modify a judgment of annulment obtained against her, pursuant to subdivision 5 of section 7 of the Domestic Relations Law, by increasing the payments therein provided to be made for her support and maintenance. Order denying appellant’s motion to modify judgment reversed on the law and the facts, with $10 costs and disbursements, and the motion granted to the extent of modifying the judgment so as to provide for payment to appellant of the sum of $175 per month, commencing as of August, 1948. In our opinion, under the circumstances disclosed by the record, appellant was not barred from making application for a further modification of the judgment of annulment by the fact that there had been no substantial change in circumstances since the date of the previous order modifying such judgment, entered on the consent of the parties, and the Special Term improvidently exercised its discretion in denying her motion for such modification. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.